Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
1.	The previously submitted Final Rejection Office Action dated 30 March 2022 is replaced herein. Thus, the previous Final Rejection Office Action dated 30 March 2022 is withdrawn.  The Applicant’s time period for reply therefore resets to the mailing date of this Office Action.
2.	The previously submitted Final Rejection Office Action dated 30 March 2022 failed to provide a basis for the rejection of the newly added Claims 12-13. Thus, Examiner is herein submitting a corrective replacement Final Rejection which is fully responsive to all claims, including Claims 12-13.

Response to Arguments
3.	Applicant’s arguments, see page 5, line 25, filed 01 August 2022, with respect to the nonstatutory double patenting rejection of Claims 1-4 and 11 in view of the copending Application No. 15/802,094, have been fully considered and are persuasive.  The nonstatutory double patenting rejections of Claims 1-4 and 11 have been withdrawn.
4.	Applicant’s arguments, see page 7, line 27, filed 01 August 2022, with respect to the rejection of Claims 1-8 and 11 under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Korean Patent Publication No. KR 2019-0050531 A), hereinafter Park, have been fully considered but they are not persuasive. Applicant argues, , that the curable compound taught by Park is not suggestive of the curable compound of the present application. This is not persuasive. Park teaches the compound of Formula (1), including an aromatic core, three substituents to the aromatic core (therein Y1, Y2, and Y3) and each substituent of the aromatic core itself optionally having a substituent, e.g. an –OH moiety. Furthermore, the claims of the present application are given their broadest reasonable interpretation. MPEP § 2111 states: “’During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.’ In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).” For example, Working Example 7 of the present application discloses a structure comprising substitutions beyond those strictly limited to by Formula (1) of Claim 1 of the present application. Thus, the compound of Formula (1) of Claim 1 of the present application may have substitutions of the Ar1 moiety in addition to the 1 to 4 “Z” substitutions, which would include structures disclosed by Park. Thus, the 102(a)(2) rejections of record of Claims 1-8 and 11 are maintained.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
7.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Korean Patent Publication No. KR 2019-0050531 A), hereinafter Park.
9.	Regarding Claims 1-8 and 11-13, Park teaches (Claim 15, Paragraphs [0033 and 0099]) providing an electronic device substrate. Park teaches (Claim 15, Paragraphs [0033 and 0099]) coating a layer of a coating composition comprising one or more curable compounds on a surface of the electronic device substrate. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) the one or more curable compounds comprise an aromatic core chosen from a C5-6 aromatic ring and a C9-30 fused aromatic ring system and three or more substituents of Formula (1) of the present application. Park teaches (Paragraphs [0086 and 0186]) curing, therein baking or heat-treating, the layer of the curable compound to form an underlayer, therein a hard mask layer or material layer. Park teaches (Claim 15, Paragraphs [0033, 0099, 0103, and 0105]) coating a layer of a photoresist over the underlayer. Park teaches (Claim 15, Paragraphs [0033, 0099, and 0106-0107]) exposing the photoresist layer to actinic radiation. Park teaches (Claim 15, Paragraphs [0033, 0099, and 0106-0107]) developing the exposed photoresist layer to form a resist pattern. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) transferring the pattern to the underlayer to expose portions of the electronic device substrate. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) patterning the substrate. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0107-0108) removing the patterned underlayer. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0104-0105) coating a silicon-containing layer over the underlayer. Park teaches (Claim 15, Paragraphs [0033, 0099, 0101, and 0104-0105) transferring the pattern to the silicon-containing layer. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) Z of formula (1) of the instant application is OR1 of the instant application. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) aromatic core of formula (1) of the instant application is chosen from benzene, naphthalene, anthracene, phenanthrene, pyrene, coronene, triphenylene, chrysene, and benzo[a]pyrene. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) Ar1 of formula (1) of the instant application is independently chosen from benzene, naphthalene, anthracene, phenanthrene, pyrene, coronene, triphenylene, chrysene, and benzo[a]pyrene. Park teaches (Claim 8, Paragraphs [0032-0033 and 0087-0099]) the coating composition further comprises one or more of an organic solvent, a curing agent, therein a thermal acid generator, and a surface leveling agent, therein a surfactant. Park teaches (Claims 8-14, Paragraphs [0042-0086 and 0121-0129]) coating a layer of a coating composition comprising one or more curable compounds of formula (2) of the instant application. Park teaches (Claims 8-15, Paragraphs [0033, 0042-0086, 0099, and 0121-0129]) three substituents of Formula (1) of the present application are attached to the aromatic core. Park teaches (Claims 8-15, Paragraphs [0033, 0042-0086, 0099, and 0121-0129]) the aromatic core is a C6 aromatic ring and Z is -OH.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
12.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/23/2022